

115 HR 1787 IH: To provide that the pueblo of Santa Clara may lease for 99 years certain restricted land, and for other purposes.
U.S. House of Representatives
2017-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1787IN THE HOUSE OF REPRESENTATIVESMarch 29, 2017Mr. Ben Ray Luján of New Mexico (for himself and Ms. Michelle Lujan Grisham of New Mexico) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide that the pueblo of Santa Clara may lease for 99 years certain restricted land, and for other purposes. 
1.Expansion of pueblo of Santa Clara land eligible for 99-year leaseSubsection (a) of the first section of the Act of August 9, 1955 (commonly known as the Long-Term Leasing Act) (25 U.S.C. 415(a)), is amended— (1)by striking Indians,, and inserting Indians,; 
(2)by inserting Ohkay Owingeh pueblo, after Cochiti,; (3)by inserting the pueblo of Santa Clara, after Pojoaque,; 
(4)by striking the the lands and inserting the land; (5)by striking lands held in trust for the Pueblo of Santa Clara,; and 
(6)by striking lands held in trust for Ohkay Owingeh Pueblo. 